UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7035



THEODORE TIMOTHY MILLER,

                                              Plaintiff - Appellant,

          versus


ART BEELER, Warden; B. R. JETT; DR. LOWE; DR.
WALASIN; DR. GONZALEZ; B. CAPEHARDT, Dr.; JEAN
ZULA, Dr.,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-03-774-5-H)


Submitted:   November 10, 2004         Decided:     December 10, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theodore Timothy Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Theodore Timothy Miller appeals the district court’s

order   denying   him    appointment     of    counsel   and     dismissing   as

frivolous his claims under Bivens v. Six Unknown Named Agents of

Fed. Bureau of Narcotics, 403 U.S. 388 (1971).              We have reviewed

the record and find no abuse of discretion or reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Miller v. Beeler, No. CA-03-774-5-H (E.D.N.C. filed April 29, 2004;

entered April 30, 2004).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      the   court   and     argument   would    not   aid   the

decisional process.



                                                                        AFFIRMED




                                      - 2 -